30 So. 3d 671 (2010)
Rashad Corey WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-1261.
District Court of Appeal of Florida, Fifth District.
March 19, 2010.
James S. Purdy, Public Defender, and Ailene S. Rogers, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and L. Charlene Matthews, Assistant Attorney General, Daytona Beach, for Appellee.
GRIFFIN, J.
Appellant, Rashad Corey Williams ["Williams"], complains on appeal that he was not given notice or an opportunity to be heard on the investigative costs and attorneys fees included in his criminal sentence. It appears the trial court scheduled a hearing for this purpose but, for some reason, one was not held. The State concedes that Williams is entitled to a hearing. Accordingly, we strike the investigative costs and attorney's fees in the sentence and remand for the trial court to conduct an appropriate hearing before such costs and fees are assessed.
COSTS and FEES STRICKEN; REMANDED.
SAWAYA and LAWSON, JJ., concur.